Title: To George Washington from Nathanael Greene, 26 August 1782
From: Greene, Nathanael
To: Washington, George


                  
                     Sir,
                     Head Quarters Ashley Hill 26th Augt 1782
                  
                  Inclosed I send your Excellency a duplicate of my letter of the 12th Inst.  As it is necessary you should be early and fully informed of what is going on in this quarter, and as conveyances are subject to interception I think this precaution requisite to guard against any evil which a circumstance of that kind might produce.
                  Since I wrote you last two fleets have passed this latitude northwardly—one consisting of twelve French Ships of the line with some Frigates—the other a british Fleet of near thirty sail and some transports.  The enemy in Charles Town continue their preparations for an evacuation but it is talked among some of the well-informed that it will not take place untill spring.  At present I can form no conjectures upon it, as it may depend upon the orders of the british Ministry and upon the movements of the W. India-fleets.  I am With great respect Your Excellency’s Most Obedient Humble Servant
                  
                     Nath. Greene
                  
               